NOTE: ThiS order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
BIOPOLYMER ENGINEERING, INC. (D01NG
BUs1NEss As B10'1‘HERA),
Plain,tiff-Appellant,
AND
MASSACHUSETTS INSTITUTE OF TECHNOLOGY,
Plaintiff,
V.
IMMUNOCORP AND BIOTEC PHARMACON ASA,
Defendc1nts.
2010-1096
Appea1 from the United StateS DiStrict C0urt for the
District of Minnes0ta in case n0. 05-CV-0536, Judge J0an
M. Ericksen.
Before RADER, Chief Judge, BRYSON and MO0RE, Circuit
Judges.
RADER, chief Judge. '
0RDER
Bi0p01ymer Engineering, Inc. (Bi0thera) submits a
combined petition for panel rehearing and rehearing en

BlOPOLYMER V. IMMUNOCORP 2
banc with respect to the court’s August 2, 2010 order
dismissing its appeal as rnoot."
The court dismissed the appeal as moot because it ap-
peared that a settlement agreement resolved all claims
between the parties Biothera asserts that the settlement
agreement does not resolve claims with respect to all of
the products that it accused of infringing United States
Patent No. 5,702,719 and thus the appeal is not moot
The court agrees that under these circumstances the
appeal is not moot
Accordingly,
lT lS ORDERED TH.ATZ z
(1) The petition for panel rehearing is granted. The
courts August 2, 2010 order dismissing this case is va-
cated and the case is reinstated
(2) Biothera’s brief is due within 30 days of the date
of filing of this order.
FOR TI~IE COURT
UCT 2 1 2010
/s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Darren B. Schwiebert, Esq. Eo
Susan A. Cahoon, Esq. U.S._ COUR'F§SAPgEALS FOR
Tl'lE FED L |RCUlT
s17
0OT 21 2010
.|AN HORBALY
CLERK
* The court did not request an answer because Bio-
thera is the only party participating in this appeal.